Citation Nr: 0413681	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  95-40 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for synovitis, 
traumatic arthritis, arthrotomy, left ankle, currently rated 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran had active military service from October 1975 to 
February 1977.

This matter came before the Board of Veteran's Appeals on 
appeal from a May 1995 rating decision by the Los Angles, 
California Regional Office of the Department of Veterans 
Affairs, denying the veteran an increased evaluation for his 
service-connected left ankle disability, rated as 10 percent.  
In April 2003 the RO increased the 10 percent rating to 30 
percent.  The veteran currently resides within the 
jurisdiction of the Milwaukee, Wisconsin Regional Office 
(RO).

This case was previously before the Board and in March 2001 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.

The veteran has raised the issue of service connection for 
disabilities of the spine, including arthritis, on a 
secondary basis.  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

The veteran's left ankle disability is manifested by 
dorsiflexion to 10 degrees, plantar flexion to 20 degrees, 
mild swell, tenderness, and severe pain 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a left 
ankle disability have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.20, Part 4, Diagnostic Code 5270 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004) the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1) (2003). The VA General Counsel has held this 
latter requirement to tell the claimant to provide any 
evidence is dictum and not binding on the VA.  See VA 
OPGCPREC 1-2004.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, an October 1995 
statement of the case and supplemental statements of the case 
dated in June 1996, October 1998, May 2003, and August 2003.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Further, by way of 
letters dated in November 2001 and May 2003, the RO 
specifically informed the veteran of the information and 
evidence needed from him to substantiate his claim, evidence 
already submitted and/or obtained in his behalf, as well as 
the evidence VA would attempt to obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). The record discloses that 
VA has met its duty to assist the veteran also in obtaining 
evidence necessary to substantiate his claim.  Most notably 
VA and private treatment records and reports of comprehensive 
VA examinations provided to him since service have been 
obtained and associated with his claims file.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

The Board notes that the November 2001 and May 2003 VCAA 
letter was mailed to the veteran subsequent to the appealed 
rating decision in violation of the holding in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  Also, the VA has not 
specifically requested the veteran to submit all evidence in 
his possession pertinent to his claim.  38 C.F.R. 
§ 3.159(b)(1). The Board, however, finds that in the instant 
case the veteran has not been prejudiced by these defects.  
In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to his case and ample opportunity to 
submit and/or identify such evidence.  The aggregate notices 
he received in effect informed him to submit any evidence he 
had to establish his claim.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background.

Service medical records show that the veteran sustained a 
twisting injury to his left ankle in February 1976.  He was 
placed in a short-leg walking cast for four weeks but 
continued to suffer from symptoms and subsequently underwent 
an arthrotomy of the left ankle with synovial biopsy.

Service connection for left ankle synovitis with degenerative 
arthritis was established by a rating action dated in May 
1977.  This disorder was initially rated 20 percent 
disabling.

On his initial VA examination in December 1977 the veteran 
complained of left ankle pain with prolonged walking and with 
running, as well as, constant swelling.  On physical 
examination, the veteran was noted to have a well-healed 
arthrotomy scar.  Plantar flexion and dorsiflexion of the 
left ankle was to 45 degrees, inversion and eversion was to 
30 degrees.  There was no swelling and motor strength and 
sensation were described by the examiner as good.  An x-ray 
of the left ankle was interpreted to reveal no evidence of 
recent or old injury or disease with normal bone and joint 
structures.

The disability evaluation for the veteran's service-connected 
left ankle disorder was reduced from 20 percent to 10 percent 
by a rating action dated in March 1978.

On a VA examination in October 1994, conducted in connection 
with the veteran's current claim, the veteran complained of 
continuing left ankle pain and edema and indicated that his 
left ankle pain has been constant since 1990.  He also 
informed his examiner that he has experienced impaired left 
ankle strength with the ankle becoming much weaker during the 
past two to three years. On physical examination, the veteran 
was noted to have a healed, non-tender 7 cm. longitudinal 
scar over the anterior mid left ankle.  The left ankle was 
moderately and diffusely tender and edematous.  The examiner 
noted no left ankle erythema.  The veteran demonstrated 
diffuse left ankle pain with dorsiflexion of the ankle to the 
0-degree position and moderate, diffuse ankle pain with 
plantar flexion of the ankle to the 25-degree position.  Left 
ankle dorsiflexion strength was 20 percent of normal and left 
ankle plantar flexion strength was 40 percent of normal.  The 
veteran's peripheral pulses were noted to be within normal 
limits and equal bilaterally.  The examiner noted that a left 
ankle x-ray in August 1984 had revealed irregularity of the 
medial portion of the lateral malleolus as well as the 
lateral portion of the talus, representing old trauma or 
degenerative change.  He added that traumatic degenerative 
arthritis is believed to be the cause of the veteran's 
recurrent left ankle pain and motor weakness.

VA outpatient treatment records compiled between 1994 and 
1996 show periodic evaluation of the veteran for various 
complaints to include complaints of left ankle pain.  When 
seen in September 1995 the veteran was noted to have painful 
flexion and extension as well as tenderness over the tibia 
talar and subtalar joints.  Degenerative ankle disease was 
diagnosed and the veteran was recommended for left ankle 
elastic supports.  An x-ray of the veteran's left ankle in 
January 1996 was interpreted to be normal except for minimal 
irregularity of the talar dome, which the examiner stated 
might be representative of artifact of possible 
osteochondritis dessicans.  When x-rayed in February 1996 
four views of the ankle during stress were provided.  The 
bones were noted to appear in anatomic alignment and no gross 
instability of the ankle joint was seen.  There were no focal 
bone lesions or fractures noted and the overlying soft 
tissues appeared normal.

The veteran continued to receive treatment at VA facilities 
for several complaints, including his left ankle disorder.  
In June 2000 the veteran was seen at a VA outpatient clinic 
for his left ankle, which he reported was painful.  He 
further reported that he had two surgeries to the ankle in 
1976 and that metal was placed into it and removed.  
Examination of the left ankle found it to be cool to touch 
with no erythema or edema.  Range of motion of the ankle was 
characterized as good.

VA examination of the veteran's left ankle was conducted in 
April 2003.  The examiner noted that in conjunction with the 
examination he had completely reviewed the veteran's claims 
folder.  He noted that while in service the veteran sustained 
an acute sprain of his left ankle and that following this 
injury he somehow developed a pyarthrosis with swelling.  He 
further noted that later on in service the veteran underwent 
an arthrotomy and was diagnosed with synovitis at one time 
and at another time with apparent tendonitis.  The veteran 
complained on this examination of a constant pain in the left 
ankle at a level of 8/10 since 1994, as well as, stiffness 
especially after walking or in cold weather.  The examiner 
noted that the veteran wears an ankle brace, which he 
described as a strap-on type with metal rods on each side.  
On physical examination the veteran was noted to have mild 
swelling of the left ankle as compared to the right.  He had 
normal range of motion of the right ankle with 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  The left 
ankle was noted to have dorsiflexion to 10 degrees with 
moderate discomfort, and plantar flexion to 25 degrees with 
moderate discomfort.  The veteran was tender over the medial, 
but primarily the lateral part of the ankle.  His peripheral 
pulses were normal.  The examiner reported that on pressing 
over the lateral part of the ankle, he could elicit a popping 
sensation at the tibiotalar joint.  He stated that there 
might be some laxity in the ankle with anterior positioning 
of the foot, with pressure.  He noted that the veteran's gait 
was abnormal with a significant limp.  Inversion of the left 
ankle produced moderate to significant pain as compared to 
the normal right side.  An x-ray of the left ankle was 
interpreted to show narrower than usual mortise joint space 
and some arthritic-type changes.  Degenerative arthritis left 
ankle with significant limitation of activity was the 
diagnosis rendered.  The examiner opined that the veteran has 
significant amount of pain in the left ankle that 
significantly limits his functional ability, especially 
during the flare-ups when the pain level is 10/10 and he has 
to lie down for a couple of days, pretty much incapacitated.

The disability evaluation for the veteran's service-connected 
left ankle disorder was increased from 10 percent to 30 
percent disabling by an RO rating action dated in April 2003, 
under diagnostic code 5270, effective from July 1994.

Records received from the Social Security Administration in 
awarding the veteran benefits in March 1997 record that the 
veteran has a number of  "outcome determinative 
impairments" which are considered to be severe including 
multiple orthopedic conditions, most predominantly involving 
the ankle and the back.

Analysis 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  When there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

As a general matter, regulations provide in substance that 
where no specific rating criteria address the specific 
symptomatology associated with a particular disability, such 
disability should be evaluated under the provisions of a 
diagnostic code where the functions affected and anatomical 
localization and symptomatology are closely analogous to that 
given diagnostic code.  See 38 C.F.R. § 4.20 (2003).

The RO has rated the veteran's right ankle disability under 
Diagnostic Code 5270.  Under Diagnostic Code 5270 ankylosis 
of either ankle warrants a 20 percent evaluation if the ankle 
is fixed in plantar flexion at an angle of less than 30 
degrees.  A 30 percent evaluation requires that the ankle be 
fixed in plantar flexion at an angle between 30 degrees and 
40 degrees or in dorsiflexion at an angle between 0 degrees 
and 10 degrees.  A 40 percent evaluation requires that the 
ankle be fixed in plantar flexion at an angle of more 
40 degrees; in dorsiflexion at an angle of more than 10 
degrees; or with abduction, adduction, and inversion or 
eversion deformity.  38 C.F.R. Part 4, Code 5270.  

Normal ankle joint motion is from 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion. 38 
C.F.R. 4.71, Plate 11 (2003).

Limited motion of the ankle warrants a 20 percent rating when 
marked, and a 10 percent rating when moderate. 38 C.F.R. 
4.71a, Diagnostic Code 5271 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  When a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003) 
must be considered, and the examination(s) upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board observes that the veteran's most recent VA 
examination in April 2003 indicates a marked limitation in 
the veteran's range of motion of the left ankle, which the RO 
has evaluated as analogous to ankylosis.  See 38 C.F.R. 
§ 4.71, Plate II, wherein normal motion of the ankle plantar 
flexion is between 0 and 45 degrees, and normal motion of the 
ankle dorsiflexion is between 0 and 20 degrees.    

Here, however, the recent VA examination show no evidence of 
ankylosis of the ankle in plantar flexion at more than 
40 degrees, or in dorsiflexion at more than 10 degrees.  (The 
criteria for a 40 percent evaluation under Diagnostic 
Code 5270).  Nor is the range of motion of the left ankle 
analogous to this degree of ankylosis.  

The veteran cannot be said to essentially have no range of 
motion in his left ankle.  Although restricted the veteran 
has nevertheless demonstrated a degree of left ankle motion 
on VA examinations approximating 50 percent of normal range. 
While the veteran experiences pain with movement and with 
prolonged activity to the degree that pain limits motion, 
that functional loss is compensated by the currently assigned 
evaluation.  Essentially, even with pain factored in, 
disability consistent with ankylosis in positions warranting 
a 40 percent rating is not shown.  

The Board has considered increased evaluations under other 
applicable diagnostic codes but finds no basis for granting 
the benefit sought.  Here we note that since 20 percent is 
the maximum schedular evaluation available pursuant to 
Diagnostic Code 5271 for limitation of motion of the ankle, 
evaluation of the veteran's left ankle under this code would 
not provide for an evaluation in excess of that currently 
assigned. Nor would any other applicable diagnostic code.  
See 38 C.F.R.§  4.71a, Codes 5272, 5273, and 5274.  

Additionally, the scar was described as well healed and 
measuring 7 cm.  Thus a separate compensable rating is not 
warranted.  Accordingly, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim  


ORDER

An increased evaluation for synovitis, traumatic arthritis, 
arthrotomy, left ankle is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



